DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      EDGAR FRANCISCO-JUAN,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

              Nos. 4D17-1577, 4D17-1579 and 4D17-1581

                              [April 26, 2018]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Glenn D. Kelley, Judge; L.T. Case Nos.
2013CF007773AMB, 2016CF007865AMB and 2014CF012748AMB.

  Carey Haughwout, Public Defender, and Timothy Wang, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.